NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  SHARON CLOUD,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1219
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00335-RHH, Senior Judge Robert H.
Hodges, Jr.
                ______________________

                 Decided: April 12, 2019
                 ______________________

   SHARON CLOUD, Marquette, KS, pro se.

    KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM.
                  ______________________

    Before DYK, TARANTO, and CHEN, Circuit Judges.
2                                     CLOUD v. UNITED STATES




PER CURIAM.
    Sharon Cloud appeals the United States Court of Fed-
eral Claims (Claims Court) dismissal of her amended com-
plaint for lack of subject matter jurisdiction and for failure
to state a claim upon which relief can be granted. We af-
firm.
                       BACKGROUND
    In her original complaint, Ms. Cloud alleged that she
was evicted from her land unlawfully under the “1845 in-
corporation of the Republic of Texas into the United States
of America.” J.A. 1. Defendant, the United States (Gov-
ernment), moved to dismiss the complaint.
    Ms. Cloud then filed a one-paragraph Amended Com-
plaint. In the Amended Complaint, Ms. Cloud alleged that
she is “a Native American who inherited land from her an-
cestor[s].” J.A. 15. She further alleged that the United
States has a “federal Indian trust responsibility,” specifi-
cally an obligation “to protect tribal treaty rights, lands,
assets, and resources.” J.A. 15–16. Under that obligation,
Ms. Cloud alleged that the “federal government holds title
to the land in trust on behalf of the tribe, which Plaintiff
comes to claim.” J.A. 16. Ms. Cloud concluded by asking
the Claims Court to “[c]arry out the mandates of federal
law that is owed to Plaintiff” under “Indian treaties” and
“federal Indian law.” J.A. 17.
    Based on the facts alleged and references to federal In-
dian law and treaties in the Amended Complaint, the
Claims Court understood Ms. Cloud to be alleging a claim
under the Indian Tucker Act. The Indian Tucker Act
grants the Claims Court jurisdiction over claims by Amer-
ican Indian tribes against the Government. 28 U.S.C.
§ 1505. Such claims must be based on a separate source of
law that allows recovery of money damages. United States
v. Mitchell, 463 U.S. 206, 216–17 (1983). Further, any
trust obligations between the Government and Native
CLOUD v. UNITED STATES                                      3



Americans are governed by statute or regulation rather
than common law. United States v. Jicarilla Apache Na-
tion, 564 U.S. 162, 173–74 (2011) (citing United States v.
Navajo Nation, 537 U.S. 488, 506 (2003)).
    The Government filed a motion to dismiss Ms. Cloud’s
Amended Complaint. In her response to that motion, Ms.
Cloud added that she held “[a]llodial title to land,” that the
Land Patent was issued to her ancestor in 1845, and that
she became an assignee of the land in 2017. J.A. 2.
     The Claims Court granted the Government’s second
motion to dismiss on two grounds. First, the Claims Court
found that it lacked subject matter jurisdiction because Ms.
Cloud failed to: (1) identify a constitutional, statutory, or
regulatory provision mandating payment of monetary
damages under which her trust claims arose, and (2) iden-
tify herself as a representative of a tribe, which is fatal to
her case because individuals may not bring claims under
the Indian Tucker Act. J.A. 3 (citing Fields v. United
States, 423 F.2d 380, 383 (Ct. Cl. 1970)). Second, the
Claims Court found that Ms. Cloud failed to state a claim
upon which relief can be granted because: (1) Ms. Cloud’s
Amended Complaint only asked the court to “carry out the
mandates of federal law that is owed to [her],” which the
Claims Court found to be vague, and (2) the Claims Court
found that Ms. Cloud did not otherwise articulate what
remedy she seeks, “much less a cause of action.” J.A. 4.
    Ms. Cloud appeals the Claims Court’s dismissal to this
court, but in her appellate brief, her legal theory appears
to have shifted to a takings claim. She asserts that she
“had her real property taken,” and that during her eviction,
“personal property was also lost and/or damage[d] includ-
ing her 2014 Toyota Camry.” Informal. Br. at 1. Ms. Cloud
argues that the Claims Court did not apply the Fifth
Amendment’s Takings Clause, which she states does not
allow “private property [to] be taken for public use without
Just Compensation,” and asks this court to “[e]nforce the
4                                   CLOUD v. UNITED STATES




Fifth Amendment of the United States Constitution” by
giving her “Fair Compensation decided by this court.” Id.
Significantly, Ms. Cloud does not mention her status as a
Native American or the Government’s federal Indian trust
responsibility in her appellate brief.
   We have jurisdiction over Ms. Cloud’s appeal under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    This court reviews dismissal for lack of subject matter
jurisdiction and failure to state a claim upon which relief
can be granted de novo. Boyle v. United States, 200 F.3d
1369, 1372 (Fed. Cir. 2000).
    To the extent Ms. Cloud is appealing the Claims
Court’s dismissal of her claim arising under the Indian
Tucker Act, we agree with the Claims Court that neither
the facts asserted in her Amended Complaint, nor the facts
she adds on appeal, establish subject matter jurisdiction.
Ms. Cloud raises her claim as an individual, rather than as
a representative of an Indian tribe. The Indian Tucker Act
extends the jurisdiction of the Claims Court to any claim
against the United States accrued after August 13, 1946
brought by “any tribe, band, or other identifiable group of
American Indians.” 28 U.S.C. § 1505 (2017). Here, Ms.
Cloud has not alleged that she is representing “a group of
American Indians,” and an individual may not bring such
claims under § 1505. Fields, 423 F.2d at 383.
    Further, Ms. Cloud identifies no statutory basis for her
Indian Tucker Act claim. Such claims must be based on a
separate source of law that allows recovery of money dam-
ages. Mitchell, 463 U.S. at 216–17. Ms. Cloud’s alleged
source of law in her Amended Complaint is the “federal In-
dian trust responsibility” of the United States. J.A. 15.
But trust obligations between the Government and Native
Americans must be based on “specific rights-creating or
duty-imposing statutory or regulatory prescriptions,”
CLOUD v. UNITED STATES                                    5



rather than common law. Navajo Nation, 537 U.S. at 506;
see also Jicarilla Apache Nation, 564 U.S. at 173–74. Ms.
Cloud identifies no statute or regulation that gives rise to
trust obligations that were allegedly violated here.
    Separately, Ms. Cloud raises a Fifth Amendment tak-
ings claim for the first time on appeal. Since that claim
was not part of the Amended Complaint dismissed by the
Claims Court, we do not address its merits.
    Accordingly, we find no error in the Claims Court’s dis-
missal of Ms. Cloud’s Amended Complaint. We have con-
sidered Ms. Cloud’s remaining arguments and find them
unpersuasive.
                         AFFIRMED
                           COSTS
   No costs.